DAVID A. NELSON, Circuit Judge,
dissenting.
This is a close case, in my view, but I am inclined to think that the order of the district court ought to be affirmed.
The crucial question, it seems to me, is whether the mistake in the bankruptcy court’s original order was one affecting “the substantive rights of the parties.” See Olle v. Henry & Wright Corp., 910 F.2d 357, 363-64 (6th Cir.1990), where we endorsed caselaw from other circuits teaching that the one-year limitations period prescribed in Rule 60(b) applies to a “mistake [that] affects the substantive rights of the parties” (Jones v. Anderson-Tully Co., 722 F.2d 211, 212-13 (5th Cir. 1984)) and further teaching that “errors that affect substantial rights of the parties are outside the scope of Rule 60(a)” (Warner v. City of Bay St. Louis, 526 F.2d 1211, 1212 (5th Cir.1976)).
The error in Olle, as we pointed out in that case, “certainly affected the rights of the parties in their commercial relationships and other litigation.” Olle, 910 F.2d at 364. Rule 60(a) did not provide an avenue of relief in Olle, we went on to declare, “because substantial rights of the parties are involved and there was no mere clerical mistake nor oversight by the court.” Id.
In the case at bar, by the same token, the error “certainly affected the rights of the parties in their commercial relationships and other litigation.” As originally entered, the bankruptcy court order dis*958charged both Gianetti’s state court judgment against Pruzinsky and the state court order adopting the settlement agreement between Gianetti and Pruzinsky. The settlement order having been “satisfied and forever discharged,” in the words of the bankruptcy court order, there was no longer any need for a determination of the value of Gianetti’s property under the aegis of the state court; regardless of what the property was worth, the satisfaction of the settlement order meant that Pruzinsky could no longer claim a lien on the property. Two title companies examined the bankruptcy court order and pronounced Gianetti’s title clear, we are told, and Gianetti proceeded to spend millions of dollars developing the property. Yet 19 months after entry of its original order, the bankruptcy court was asked to say, in effect, “never mind, Pruzinsky has a contingent lien after all.” It would be hard to imagine a scenario more clearly affecting “substantive” or “substantial” rights.
And I am not persuaded that the original error was a mere “clerical mistake.” The failure to strike Pruzinsky’s name from paragraph three of the proffered order was not the result of a failure by the bankruptcy court properly to act as an amanuensis; it was the result, rather, of the failure of Pruzinsky’s lawyer to request that paragraph three be changed. The lawyer was talking “only” about paragraph four, as the bankruptcy court was clearly given to understand, and it was only “that portion of the order” —the portion where Pruzinsky’s name was preceded by the compound connective “and/or” —in which a change was requested.
When asked specifically whether deletion of Pruzinsky’s name from “that portion of the order” (i.e. paragraph four) would do the trick, Pruzinsky’s lawyer responded “Yes. Yes.” The lawyer gave express written approval to the “form and content” of unamended paragraph three, along with amended paragraph four and two other brief paragraphs. This looks to me like the sort of garden variety “mistake” or “inadvertence” covered by Rule 60(b)(1)' — and relief from a judgment reflecting such a mistake or inadvertence may only be granted on motion made “within a reasonable time” and “not more than one year” after entry of the order. The error does not look to me like the sort of “clerical mistake” that is, or should be, correctable in perpetuity under Rule 60(a).1
My colleagues on the panel having taken a different view of the matter, I respectfully dissent.

. Unlike Whitaker v. Associated Credit Services, Inc., 946 F.2d 1222, 1226 (6th Cir. 1991), I might note, this case does not involve “a pure typographical error” — and unlike Whitaker, my colleagues’ contrary conclusion notwithstanding, this is not a case in which we can rest assured that the appellant "suffered no prejudice from the [lower] court's action” in correcting the error. See id. at 1225.